Citation Nr: 1423789	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-30 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a heart condition to include ischemic heart disease, atrial fibrillation, and idiopathic dilated cardiomyopathy due to herbicide exposure. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1960 to September 1967, April 1970 to September 1987, and January 1991 to March 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office St. Paul, Minnesota (RO).

The Veteran's claim for service connection for a heart condition was previously adjudicated as a claim for service connection for ischemic heart disease. However, the record indicates that the Veteran had been diagnosed with other heart conditions, to include atrial fibrillation and idiopathic dilated cardiomyopathy, during the pendency of the appeal; therefore, the Board has reclassified the Veteran's claim as one of service connection for a heart condition to include ischemic heart disease, atrial fibrillation, and idiopathic dilated cardiomyopathy due to herbicide exposure.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has ischemic heart disease, which is one of the disorders presumptively linked to herbicide exposure and also presumed to have occurred in Vietnam veterans. The Veteran was presumptively exposed to herbicides because of his service in Vietnam during the Vietnam era. During a March 2011 VA examination, the Veteran was diagnosed with atrial fibrillation and idiopathic dilated cardiomyopathy. The Veteran is not diagnosed with ischemic heart disease and neither atrial fibrillation nor idiopathic dilated cardiomyopathy are presumptively linked by law to herbicide exposure. However, the Veteran's service treatment records do indicate he had high blood pressure and hypertension in service. Therefore, a medical opinion is required to determine if there is any competent and credible medical evidence alternatively establishing direct causation between his atrial fibrillation and idiopathic dilated cardiomyopathy and his service, including in Vietnam. See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (indicating that even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis by establishing the required causation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the VA doctor who issued the March 2011 opinion. If the VA doctor who issued the March 2011 opinion is not available, then obtain a new opinion from a physician of suitable background and experience. The following considerations will govern the opinion: 

a. The entire claims folder and a copy of this remand must be made available to the reviewer.

b. The opinion must reflect review of pertinent materials in the claims folder. After reviewing the claims file the examiner must determine WHETHER OR NOT THE VETERAN DEVELOPED A HEART CONDITION AS A RESULT OF HIS MILITARY SERVICE. 

c. The EXAMINER MUST SPECIFICALLY EXPRESS AN OPINION AS TO WHETHER AND/OR TO WHAT EXTENT:

i. THE VETERAN'S HISTORY OF HIGH BLOOD PRESSURE AND HYPERTENSION CONTRIBUTED TO HIS CURRENT ATRIAL FIBRILLATION OR IDIOPATHIC DILATED CARDIOMYOPATHY. 

d. The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following: 

i. A February 1985 service treatment record of a periodical examination report noting high blood pressure and a history of medications for high blood pressure; 

ii. A January 1991 service treatment record of an examination report noting a history of hypertension or elevated blood pressure.   

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

2. Readjudicate the issue of entitlement to service connection for a heart condition to include ischemic heart disease, atrial fibrillation, and idiopathic dilated cardiomyopathy due to herbicide exposure.  If the claim remains denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto. The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

